Citation Nr: 0736565	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to June 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran provided testimony before 
the undersigned Veteran's Law Judge in April 2005.  This case 
was previously before the Board in November 2005.

A November 21, 2005 Board decision denied the claims on 
appeal.  The veteran appealed the November 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated December 4, 2006, the 
Court granted a Joint Motion to remand the issues on appeal.  
That Order served to vacate the Board's November 21, 2005 
decision.

While the veteran's attorney has previously requested and 
been granted extensions to respond to the Board's December 
2006 letter to submit evidence in this case, by 
correspondence received in October 2007 the veteran's 
attorney requested that the case be remanded pursuant to the 
Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As for the issue of entitlement to an initial evaluation in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine, the Joint Motion essentially stated (Joint 
Motion, pages 2-3) that a VA examination was necessary to 
assess the current severity of the veteran's service-
connected back disability.  As such, the veteran should be 
afforded a VA spine examination.

As for the issue of entitlement to a TDIU, the Joint Motion 
essentially stated (Joint Motion, page 3) that the Board had 
failed to adequately explain its rejection of evidence 
favorable to the veteran's claim.  Due to these 
circumstances, the Board finds that a clinical opinion as to 
the veteran's employability status due to service-connected 
disability would be useful in this case.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded a VA 
spine examination to determine the nature 
and severity of his service-connected 
back disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

The examiner is also requested to state 
whether the veteran's service-connected 
back disability, alone, results in the 
veteran being unable to secure or follow 
a substantially gainful occupation.

2.  The AOJ should then readjudicate the 
claims on appeal.  If any benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





